                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                         CASE NO. 3:21-CV-217-FDW-DCK

 DAVID CARR, and MICHAEL SLAFKA,                        )
                                                        )
                Plaintiffs,                             )
                                                        )
    v.                                                  )      ORDER
                                                        )
 FAIRWAY TOWNES OWNERS’                                 )
 ASSOCIATION, INC., HENDERSON                           )
 PROPERTIES, INC., THOMAS F. REECE,                     )
 PAMELA L. HARRINGTON, THOMAS V.                        )
 BENNETT, PAUL H. VANDIVER JR.,                         )
 LAURA MILLER, ROBERT M. JOHNS JR.                      )
 ROBERT D. FREEMAN, CHAN M. AHN                         )
 SELLERS, AYERS, DORTCH & LYONS, P.A.,                  )
 PHIL HENDERSON, AHN LAW FIRM, LLC,                     )
 KRISTEN MULLINAX, BETHANY                              )
 TOTHEROW, G. BRUCE TURNER,                             )
 CYNTHIA JONES, CAPITAL EXTERIORS &                     )
 RENOVATIONS, LLC, KUESTER                              )
 MANAGEMENT GROUP, LLC, and                             )
 WILLIAM DOUGLAS MANAGEMENT, INC.,                      )
                                                        )
                Defendants.                             )
                                                        )

         THIS MATTER IS BEFORE THE COURT on pro se Plaintiff’s “Motion To Strike

[And] Motion For Extension Of Time [And] Motions For Injunctive And Other Relief” (Document

No. 11) and “Motion To Compel [And] Motion For Extension Of Time” (Document No. 15).

These motions have been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. §

636(b), and immediate review is appropriate. Having carefully considered the motions and the

record, the undersigned will grant the motions in part and deny the motions in part.
                                           BACKGROUND

       Plaintiffs Michael Slafka (“Slafka”) and David Carr (“Carr”), appearing pro se, initiated

this action with the filing of their “Complaint And Demand For Jury Trial” (Document No. 1) on

May 10, 2021. The crux of the Complaint seems to be alleged misconduct by a Homeowner’s

Association and related parties. (Document No. 1, p. 7). The Complaint includes an “a” through

“z” “non-exhaustive list of the plaintiffs’ [26] causes of action.” (Document No. 1, pp. 15-16).

Plaintiffs seek $57,000,000.00 in total damages. (Document No. 1, p. 22).

       Defendants “Fairway Townes Owners’ Association, Inc. And Henderson Properties, Inc.’s

Motion For Extension Of Time” (Document No. 4) was filed on June 1, 2021, requesting an

extension of time to file answer or otherwise respond to Plaintiffs’ Complaint. The Court promptly

allowed the extension. (Document No. 5). Defendants were directed to “file Answers, or

otherwise respond to Plaintiff’s Complaint, on or before July 2, 2021.” Id.

       Now pending are “Henderson Properties, Inc.’s Motion To Dismiss” (Document No. 7)

filed June 16, 2021; and “Fairway Townes Owners’ Association, Inc.’s Motion To Dismiss”

(Document No. 9) filed on June 29, 2021. Also pending are pro se Plaintiff’s “Motion To Strike

[And] Motion For Extension Of Time [And] Motions For Injunctive And Other Relief” (Document

No. 11) and “Motion To Compel [And] Motion For Extension Of Time” (Document No. 15).

                                             DISCUSSION

       In the interests of judicial economy and efficient case management, the undersigned will

address pro se Plaintiffs’ motions without further delay or additional filings. The undersigned

notes that these two filings purport to assert about fifteen (15) separate “motions.” (Document

Nos. 11 and 15).




                                                2
       The undersigned finds that the pending motions fail to comply with the Local Rules. For

example, Plaintiffs’ filings and/or motions seem to be, at least in part, responses to the pending

motions to dismiss. Pursuant to the Local Rules, “[m]otions shall not be included in responsive

briefs.” See LCvR 7.1(c)(2). Moreover, “[e]ach motion must be set forth as a separately filed

pleading” and “[a] brief must be filed contemporaneously with the motion.” See LCvR 7.1(c). A

cursory review of Plaintiffs’ motions suggests that many of them are premature, frivolous, and/or

completely unsupported by any legal authority. See (Document Nos. 11 and 15).

       Plaintiffs are respectfully advised that even though they are appearing pro se, they must

abide by the Federal Rules of Civil Procedure, the Local Rules of this Court, and the Orders of this

Court. In this instance, the undersigned will deny Plaintiffs’ motions without prejudice, but will

allow additional time to file responses to the pending motions to dismiss.

       In accordance with Roseboro v. Garrison, 582 F.2d 309 (4th Cir. 1975), the Court advises

Plaintiffs that they have a right to respond to Defendants’ motions to dismiss. The Court also

advises Plaintiffs that failure to file timely and persuasive responses may result in Defendants

being granted the relief they seek, that is, the dismissal of the Complaint.

       IT IS, THEREFORE, ORDERED that Plaintiffs’ “Motion To Strike [And] Motion For

Extension Of Time [And] Motions For Injunctive And Other Relief” (Document No. 11) is

DENIED WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that Plaintiffs’ “Motion To Compel [And] Motion For

Extension Of Time” (Document No. 15) is DENIED WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that Plaintiffs shall file responses to Henderson Properties,

Inc.’s Motion To Dismiss” (Document No. 7) and “Fairway Townes Owners’ Association, Inc.’s




                                                  3
Motion To Dismiss” (Document No. 9) on or before July 30, 2021. In the alternative, Plaintiffs

may file an Amended Complaint, pursuant to Fed.R.Civ.P. 15, on or before July 30, 2021.

       SO ORDERED.


                                  Signed: July 14, 2021




                                                4
